Respondent heretofore disbarred (Order Book 123, p. 28) from the practice of law has, pursuant to Rule 3.560 KRS, filed application for reinstatement, accompanied by affidavits and a favorable report of the Bar Commissioner of the Kentucky State Bar Association. These affidavits and the report show that during the period of disbarment respondent has conducted himself and his commercial business in an orderly manner, and in such a way as to justify his reinstatement as a member of the Kentucky bar, and so recommend.
The court concurs in the Commissioner's recommendation that he now be reinstated, and an order will be entered reinstating applicant Samuel S. Samuels as a member of the bar of the Commonwealth of Kentucky.
                                 Order.
Upon report and recommendation of the Bar Commissioners of the Kentucky State Bar Association it is ordered that Samuel S. Samuels be and he is hereby reinstated as a member of the bar of the Commonwealth of Kentucky. *Page 756